         Case 3:18-cv-00493-AVC Document 92 Filed 04/04/19 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

NELSON VALLE,                                    :

              Plaintiff,                         : CASE NO. 3:18-CV-00493-AVC

                                                 :
v.
                                                 :
MRS BPO, LLC,
SENTINEL OFFENDER SERVICES, LLC,                 :
IC SYSTEMS, INC.,
CHOICE ONE PIZZA,                                :
GC SERVICES LIMITED PARTNERSHIP,
ENHANCED RECOVERY COMPANY, LLC,                  :
CONVERGENT OUTSOURCING,
AARONS/SEI,                                      :
THE CBE GROUP,                                   :
                                                 :
              Defendants.                        :


                                NOTICE OF SETTLEMENT

       Please take notice that Plaintiff Nelson Valle (“Plaintiff”) and Defendant, Enhanced

Recovery Company, LLC (“Defendant”), have reached a settlement and are presently drafting,

finalizing, and executing the formal settlement documents. The parties will file a stipulation of

dismissal promptly upon executing the final confidential settlement agreement.

DATED: April 4, 2019.


                                            SMITH, GAMBRELL & RUSSELL LLP


                                            /s/ Scott S. Gallagher
                                            Scott S. Gallagher, Esq.
                                            PHV Bar Number: phv08629
                                            50 North Laura Street, Suite 2600
                                            Jacksonville, Florida 32202
                                            Phone: (904) 598-6111
                                            Fax: (904) 598-6211
          Case 3:18-cv-00493-AVC Document 92 Filed 04/04/19 Page 2 of 3




                                            Email: sgallagher@sgrlaw.com
                                            Admitted Pro Hac Vice

                                            and

                                            Michael P. Regan
                                            1301 Avenue of the Americas, 21st Floor
                                            New York, New York 10019
                                            Tel. (212) 907-9759
                                            Facsimile: (212) 907-9859
                                            mregan@sgrlaw.com

                                            Attorneys for Defendant, Enhanced Recovery
                                            Company, LLC

                                  CERTIFICATE OF SERVICE

       I hereby certify that on April 4, 2019, I electronically filed the foregoing with the Clerk

of the Court by using the CM/ECF system (unless stated otherwise), which will send a notice of

electronic filing to the following:

Pro Se Plaintiff                                    Michael J. Dugan, Esq.
Nelson Valle                                        Nicole B. Gehen, Esq.
80 State House Square #125                          Elizabeth A. O’Donnell, Esq.
Hartford, CT 06123                                  Litchfield Cavo LLP
rvx22@live.com                                      82 Hopmeadow St., Suite 210
profiler@hush.ai.                                   Simsbury, CT 06089
                                                    dugan@litchfieldcavo.com
                                                    gehen@litchfieldcavo.com
                                                    o’donnell@litchfieldcavo.com

                                                    Attorney for Sentinel Offender Services

Ian James Gemmell, Esq.                             Kevin Joseph McEleney, Esq.
Peabody & Arnold LLP                                Adam B. Marks, Esq.
Federal Reserve Plaza                               Updike, Kelly & Spellacy, P.C.
600 Atlantic Avenue                                 100 Pearl St., 17th Floor
Boston, MA 02210-2261                               P.O. Box 231277
igemmell@peabodyarnold.com                          Hartford, CT 06123-1277
                                                    kmceleney@uks.com
and                                                 amarks@uks.com

                                                2
         Case 3:18-cv-00493-AVC Document 92 Filed 04/04/19 Page 3 of 3




Dale T. Golden, Esq.(admitted Pro Hac Vice)       Attorney for GC Services Limited Partnership
Golden, Scaz, Gagain, PLLC
201 North Armenia Avenue
Tampa, FL 33609-2303
dgolden@gsgfirm.com

Attorney for Convergent Outsourcing & GBE
Group

John K. Rossman, Esq.                             Ian J. Gemmell, Esq.
Moss & Barnett, P.A.                              Peabody & Arnold LLP
150 South Fifth Street                            Federal Reserve Plaza
Suite 1200                                        600 Atlanta Avenue
Minneapolis, MN 55402                             Boston, MA 02210-2261
John.rossman@lawmoss.com                          igemmell@peabodyarnold.com

Attorney for MRS BPO, LLC                         Attorney for I.C. Systems, Inc.

Via U.S. Mail                                     Via U.S. Mail
Choice One Pizza                                  Aarons/SEI
c/o Abdul Samad                                   309 East Paces Ferry Rd NE
24 New Britain Ave                                Atlanta, GA 30305
Hartford, CT 06106


                                                    /s/ Scott S. Gallagher
                                                     Scott S. Gallagher (phv08629)




                                              3
